19 A.3d 478 (2011)
206 N.J. 106
In the Matter of Kimberly Ann KOPP, an Attorney at Law (Attorney No. XXXXXXXXX).
D-93 September Term 2010, 068002
Supreme Court of New Jersey.
June 7, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-378, concluding that as a matter of final discipline pursuant to Rule 1:20-13(c), KIMBERLY ANN KOPP of PALISADES PARK, who was admitted to the bar of this State in 2001, and who has been suspended from the practice of law since October 11, 2007, should be suspended from practice for a retroactive period of three years based on her guilty plea in the Superior Court of New Jersey to charges of third-degree identity theft, credit card theft, and theft by deception, conduct that violates RPC 8.4(b) (criminal act that reflects adversely on a lawyer's honesty, trustworthiness or fitness as a lawyer) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice, respondent should be required to submit proof of her continued participation in a drug and alcohol rehabilitation program and proof of her fitness to practice law;
And good cause appearing;
It is ORDERED that KIMBERLY ANN KOPP is suspended from the practice of law for a period of three years, retroactive to October 11, 2007, and until the further Order of the Court; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit to the Office of Attorney Ethics proof of her continued participation in an approved drug and alcohol rehabilitation program, which shall continue until the further Order of the Court, and proof of her fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of *479 Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.